DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  Claim 1 recites mounting the male and female component and fails positively recite providing the aforementioned male and female component described in the body of the claims.  It is unclear whether Applicant is positively claiming the particular male and female component in the body of the claim or a broader male and female component that does not require the described structure in the body of the claim.
Claim 6 recites affixing a plurality of female and male components to an object and a surface and it is unclear whether these are new female and male components or the previous disclosed female and male components recited in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokozeki et al. (U.S. 2003/0115727).
As for Claim 1.    A method for attaching a member having a first surface to a member having a second surface with a fastening device comprising:
wherein the fastening device comprises a female component and a male component; wherein the female component comprises:
a female opening, the female opening having a broader female width at a first depth and a narrower female width at a second depth;
a female attachment surface comprising an interior slope rising away from the female opening; and
a female mounting surface opposite the female attachment surface, the female mounting surface configured to mount the female component to the first surface, wherein the female opening has a total depth that extends from the female attachment surface to the female mounting surface; and wherein the male component comprises:
a male mounting member at least partially conforming to the interior slope; a male attachment member, the male attachment member having a broader male width larger than the narrower female 
a male mounting surface opposite the male attachment member, the male mounting surface configured to mount the male component to the second surface the method comprising:
mounting the female component (4) to the first surface (first surface of 30, see Fig. 8 disclosing the female component 4 mounted to the surface of 30); 
mounting the male component (6) to the second surface (second surface of 18, see Fig. 8 disclosing the male component 6 mounted to the surface of 18);
aligning the male component to the interior slope on the female component (the interior slope that define the opening of female component 4 disclosed in Fig. 7, is aligned with the male component 4, see Fig. 8); and 
applying pressure to couple the male component and the female component (see para [0046]).
Re:  Claim 2,    The method of claim 1 wherein the aligning further comprises snap-fitting the male component into the female component (see para [0046]).
Re:  Claim 6,    The method of claim 1 further comprising:
affixing a plurality of female components to an object (see Fig. 3); 
affixing a plurality of male components to a surface (see Fig. 3);
aligning each male component with the slope on a corresponding female component (see figs. 7-8);
 applying pressure to couple each male component to its corresponding female component (see para [0046]); bending the surface wherein the object bends to conform to the bent surface, wherein each male component remains coupled to its corresponding female component (see Fig. 3 and para [0030]).

Allowable Subject Matter
The following claim 1 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
“A method for attaching a member having a first surface to a member having a second surface comprising:
providing a first member having the first surface;

wherein the fastening device comprises a female component and a male component; 
wherein the female component comprises:
a female opening, the female opening having a broader female width at a first depth and a narrower female width at a second depth;
a female attachment surface comprising an interior slope rising away from the female opening; and
a female mounting surface opposite the female attachment surface, the female mounting surface configured to mount the female component to the first surface, wherein the female opening has a total depth that extends from the female attachment surface to the female mounting surface; and wherein the male component comprises:
a male mounting member at least partially conforming to the interior slope; a male attachment member, the male attachment member having a broader male width larger than the narrower female width, a narrower male width not larger than the narrower female width; and a height that does not exceed the total depth of the female opening; and
a male mounting surface opposite the male attachment member, the male mounting surface configured to mount the male component to the second surface;
mounting the female component to the first surface; 
mounting the male component to the second surface;
aligning the male component to the interior slope on the female component; and applying pressure to couple the male component and the female component. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID M UPCHURCH/Examiner, Art Unit 3677